Citation Nr: 0838505	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Entitlement to a compensable rating for a shell fragment 
wound scar of the right arm.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates that the 
veteran's shell fragment wound scar of the right shoulder is 
superficial and painful on examination.  

2.  Disability of the veteran's right shoulder is not met or 
approximated by criteria of limitation of motion of the right 
arm to shoulder level.

3.  Competent medical evidence demonstrates that it is less 
likely than not that the veteran's arthritis of the cervical 
spine or right shoulder began during service or is related to 
any incident of service.

4.  There is no competent medical evidence demonstrating that 
the veteran had arthritis of the cervical spine or right 
shoulder within one year of active service.

5.  There is not competent medical evidence to show that 
veteran's arthritis of the cervical spine or right shoulder 
is caused or permanently worsened by his service-connected 
scars of the back, right arm or neck. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, and 
no more, for a shell fragment wound scar of the right 
shoulder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5201, and 4.118, Diagnostic 
Code 7804 (2007).

2.  Arthritis of the cervical spine was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred or aggravated therein, and is not proximately 
due or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

3.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred or aggravated therein, and is not proximately 
due or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).  

A September 2004 VCAA letter explained the evidence necessary 
to substantiate the claim for an increased rating for his 
shell fragment wound scar of the right arm, as well as 
informed the appellant of what evidence was required to 
substantiate his claims for service connection for arthritis 
of the right shoulder and neck.  The VCAA notice informed the 
veteran that he would need to show that his condition had 
worsened to achieve and increased rating.  However, the VCAA 
notice did not make specific reference to the relevant 
diagnostic codes and other applicable information. 
Additionally, the VCAA notice informed him of the 
requirements for secondary and presumptive, but apparently 
not direct, service connection.  As such, the VCAA notice 
provided in September 2004 was deficient.  The September 2004 
VCAA letter also informed him of his and VA's respective 
duties for obtaining evidence.

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

Although the content of the VCAA notice was deficient, the 
purpose of VCAA notice has not been frustrated in this case.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
veteran was afforded the information that should have been 
provided via VCAA notice via routes other than VCAA-complaint 
notice.  The December 2005 statement of the case (SOC), under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
the veteran's shell fragment wound scar of the right arm, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all higher ratings above the disability 
evaluation that the RO had assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).   Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  Further, the SOC informed the 
veteran of the principles regarding and requirements for 
establishing both direct and secondary service connection, 
and clearly applied those principles in adjudication of the 
claims.  The veteran has been provided an extended 
opportunity to respond to the SOC and the claim has been 
readjudicated twice thereafter (see Supplemental Statements 
of the Case dated in February 2006 and October 2006).  His 
receipt and cognizance of the SOC is demonstrated by his 
filing of a VA Form 9 received by the RO in February 2006.  
In light of the above, any deficiencies in VCAA notice as to 
the requirements to substantiate his claims were no more than 
harmless, non-prejudicial error.   See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-491 (2006).

In sum, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication and was deficient, all required information has 
been otherwise conveyed to the veteran, and the claims have 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Factual Analysis

The veteran seeks a compensable rating for his service-
connected shell fragment wound scar of the right arm, and 
entitlement to service connection for arthritis of the 
cervical spine and right shoulder. He was a combat 
infantryman and served in combat during the Vietnam war.  
Although the service medical records do not document shell 
fragment wounds, based on a VA examination shortly after 
service the veteran was granted entitlement to service 
connection for shell fragment wound scars of the right arm, 
neck and back, effective the date of discharge from service.  
These are the only disabilities for which service connection 
is currently in effect.

Medical Evidence

The veteran's service medical records reflect no pathology of 
the muscles or bones of the neck or right shoulder.  Clinical 
evaluation of the spine and musculoskeletal system was normal 
at a pre-induction examination in March 1968, and at the 
veteran's November 1970 service separation examination.  

At a VA examination in January 1972, for the purpose of 
ascertaining residuals o the veteran's shell fragment wounds 
to the right arm, neck and back, X-rays of the cervical spine 
were normal.  The veteran's scar of the right arm was noted 
to have no neuromuscular involvement.  The examiner's 
diagnosis was scars of shell fragment wounds of the neck, 
posterior chest wall, and right arm.  

In a rating decision dated in February 1972, the RO granted 
service connection for shell fragment wound scars of the back 
of the neck, the posterior chest, and the right arm.  All 
were rated as noncompensably disabling, but he was awarded 
and has continued to receive a 10 percent rating from the 
date of his discharge from service forward, based on his 
multiple noncompensable service-connected disabilities which 
nonetheless are productive of interference with normal 
employability.  See 38 C.F.R. § 3.324.  

At an April 1973 VA examination, the veteran complained of 
back trouble, including getting very sore after a few hours 
of work.  The veteran's scar of the right arm was noted to 
have no neuromuscular involvement.  The diagnoses were no 
pulmonary pathology, and shell fragment wounds of the neck, 
back, and right arm. 

During review of systems at VA treatment in August 2004, the 
veteran was noted to have significant neck pain as a result 
of shrapnel injury, which radiated to his right arm and most 
recently to both arms.  On physical examination, he was noted 
to experience crepitus with limited range of motion of the 
cervical spine.  Muscle strength was equal in the upper 
extremities.  The relevant assessment was neck pain, without 
an indication of the cause of the neck pain.  An August 2000 
X-ray revealed minimal osteophyte at the corner of C7 without 
disc space narrowing.  Soft tissues were within normal 
limits.

At a VA examination in October 2004, the veteran complained 
of paraspinal muscle spasm across the lower neck and across 
to the shoulder.  Range of motion in the neck was 45 degrees 
flexion with complaints of stiffness; 20 degrees extension 
with a maximum of 35 degrees limited by stiffness and 
soreness; rotation left of 15 degrees to a maximum of 25 
degrees, limited by stiffness and soreness; and right 
rotation 10 degrees to a maximum of 30 degrees, limited by 
stiffness and soreness.  Left and right lateral flexion was 
20 degrees to a maximum of 40 degrees, limited by stiffness 
and soreness.  

The veteran denied any major current symptoms, excepting 
muscle puling with his arm being held abducted for more than 
15 minutes while driving and keeping his arm on the steering 
wheel.  He denied any numbness or tingling.  

Scars were present on the veteran's neck, right upper arm, 
and upper back, noted by the examiner to have been incurred 
in a 1970 firefight.  The scar on the right arm was on the 
upper lateral border, measuring 2.5 centimeters by .5 
centimeters.  The texture of the skin was irregular, with 
slight depression on the surface.  Color was normal compared 
to other areas of the skin.  There was no evidence of 
inflammation, edema, or keloid.  All of the scars were 
superficial, and there was no pain on the scars on 
examination.  However, there were complaints of pain along 
the scar of the right arm with abduction of the right arm.  
There was no disfigurement.  (Emphases added.)

Examination of the right shoulder revealed forward flexion of 
150 degrees, abduction of 140 degrees, and external and 
internal rotation of 90 degrees.  The veteran complained of 
muscle pulling on the lateral border along the scar on his 
right arm with a sensation of stiffness.  There was mild 
crepitus in the shoulder with range of motion.  There was no 
evidence of synovitis.  Power was 5/5 in both upper 
extremities.  There was no sensory deficit.  Reflexes were 
equal.  

X-rays of the right shoulder revealed degenerative arthritic 
changes in the acromioclavicular joint.  X-rays of the 
cervical spine revealed minimal osteophyte at the 
anterosuperior corner of C7 without disc space narrowing.  
The soft tissues were within normal limits.  

The October 2004 VA examiner's diagnoses were 1) muscle 
strain, and 2) superficial scar, symptomatic only on the 
right arm with pain.  The examiner commented that the 
veteran's arthritis of the cervical spine and his 
degenerative joint disease in the neck were not as likely as 
not related to his prior history of shrapnel injury.  He 
further commented that the veteran did have limitation of 
motion of the right arm, mostly limited by pain and 
stiffness, which may as likely as not be related to his 
service-connected scar of the right arm.  He elaborated that 
there were complaints of pain along the scar of the right arm 
with abduction of the right arm.

Increased Rating Claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, staged ratings are appropriate for 
an increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's shell fragment wound scar of 
the right arm is currently rated as noncompensably disabling.

The October 2004 VA examination report indicates that 
although examination on the veteran's superficial scar of the 
right arm was not painful, there was pain along the scar of 
the right arm with abduction of the arm.  As a result, the 
Board finds that the scar meets the criteria of being a 
superficial scar that is "painful on examination," and that 
therefore a rating of 10 percent pursuant to 38 C.F.R. 
§ 4118, Diagnostic Code 7804, is warranted.  This is the 
highest rating available pursuant to Diagnostic Code 7804.

Scars which affect range of motion may also be rated based on 
limitation of motion of the affected body part.  See 38 
C.F.R. § 4118, Diagnostic Code 7805.  In the present case, 
motion of the right shoulder was measured as forward flexion 
150 degrees, abduction of 140 degrees, and external and 
internal rotation of 90 degrees.  Even considering any pain 
or discomfort on motion or any other functional impairment 
attributable to the scar, this falls far short of the 
criteria for the minimum compensable rating of 20 percent for 
limitation of motion of the right shoulder, which is 
limitation of motion of the arm to shoulder level.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a rating 
in excess of 10 percent is not warranted based on rating the 
affected part based on limitation of motion.

As the scar of the right arm is not on the head, face, or 
neck, and the October 2004 VA examination indicated that the 
veteran's scar was not disfiguring, a rating in excess of 10 
percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800 
(disfigurement of the head, face or neck) is not warranted.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service-connected shell fragment wound scar of the right arm.  
The governing norm in such exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board notes that there is no evidence in the claims file of 
frequent periods of hospitalization for the scar.  Further, 
there is nothing to show that the symptoms associated with 
the scar have created marked interference with employment.  
There are no exceptional or unusual factors for consideration 
in rating the scar.  Accordingly, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

Based on the foregoing, the Board finds that an increased 
rating of 10 percent, and no more, for the veteran's shell 
fragment wound scar of the right arm, is warranted.  See 38 
C.F.R. § 4.7.  There is no evidence to support a higher 
"staged" rating for any period during the pendency of the 
veteran's claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Factors of pain, disfigurement, and limitation of motion have 
been considered in applying the schedular rating criteria.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Only the 
factor of pain of the scar on motion of the arm has been 
found sufficient to warrant a compensable schedular 
evaluation.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

In the three-step analysis for analyzing claims pursuant to 
38 U.S.C.A. § 1154(b), at the first step of the analysis, VA 
must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  At the second step, 
the VA must then determine if the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," regardless of the 
absence of official records.  At the third and final step of 
the analysis, it is determined whether the government came 
forward with enough evidence to rebut the presumption with 
"clear and convincing evidence to the contrary."  See 38 
U.S.C.A. § 1154(b); Maxson v. Gober, 230 F.3d 1330, 1332-3 
(Fed. Cir. 2000) (setting forth three-step analysis for 
1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  38 U.S.C.A. § 1154(b) does not 
absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In the present case, there is no diagnosis or other 
indication of arthritis of the cervical spine or right 
shoulder within one year of active service.  Accordingly, a 
presumption of service connection for arthritis of the 
cervical spine or right shoulder is not warranted pursuant to 
the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

The veteran's injuries to the neck, back, and right arm, 
although not documented in the service medical records, were 
incurred in combat and are corroborated by his shell fragment 
wound scars.  As such, an in-service combat-related injury to 
the neck and right arm is presumed and unrebutted.  See 38 
U.S.C.A. § 1154(b).  However, proof of a current disability 
and a nexus between the in-service injuries and current 
disability is still required to establish service connection. 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board acknowledges that in the review of systems section 
of an August 2004 report of VA treatment, the veteran was 
noted to have significant neck pain as a result of shrapnel 
injury, which radiated to his right arm and most recently to 
both arms.  The corresponding diagnosis was neck pain, but 
the cause or etiology of the pain was not indicated.  The 
basis for the treating physician's notation was not made 
clear in the report.  In contrast, at the October 2004 VA 
examination, X-rays of the right shoulder and cervical spine 
showing arthritis were reviewed, more detailed history and 
complaints from the veteran were elicited, and a more 
thorough physical examination of the neck, back and shoulder 
was conducted.  As a result, the Board affords the conclusion 
of the October 2004 VA examiner, that the veteran's arthritis 
of the cervical spine and degenerative joint disease of the 
neck was not as likely as not related to his prior history of 
shrapnel injury, significantly more probative weight than the 
notation in the review of systems section of the August 2004 
report of treatment.  

Additionally, the Board notes that no arthritis or 
musculoskeletal pathology of the neck or right shoulder was 
noted at VA examinations in January 1972 and April 1973.  The 
shell fragment wound injuries were found to have no 
neuromuscular involvement.  Further, the first diagnosis of 
musculoskeletal disease of the cervical spine or right 
shoulder is from August 2004, over 30 years after discharge 
from service.  These factors weight heavily against the 
veteran's claim.  See 38 C.F.R. § 3.303(b); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no 
medical opinion linking currently diagnosed arthritis or 
degenerative joint disease of the right shoulder or cervical 
spine to any incident of service, or indicating that such 
disability began during service.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Additionally, there is no competent medical 
evidence indicating that the veteran's service-connected 
shell fragment wound scars of the neck, back, or right arm 
have caused or aggravated the veteran's arthritis of the 
right shoulder or cervical spine.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for arthritis of the cervical spine and 
arthritis of the right shoulder.  Accordingly, entitlement to 
service connection for these disabilities is not warranted.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating of 10 percent for a shell fragment 
wound scar of the right arm is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.

Entitlement to service connection for arthritis of the 
cervical spine is denied.

Entitlement to service connection for arthritis of the right 
shoulder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


